NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



PATRICK LOVE,                      )
                                   )
       Appellant,                  )
                                   )
v.                                 )           Case No. 2D17-3715
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed February 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; J. Kevin Abdoney, Judge.

Patrick Love, pro se.


PER CURIAM.

             Affirmed.




SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.